Notice of Pre-AIA  or AIA  Status
Notice of Allowance
1.    This document is responsive to the RCE and Applicant’s amendment and arguments filed 1/25/2022. All prior rejections and objections are withdrawn. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.
 
2. Claims 1-20 are pending. 
Allowable Subject Matter
3.    Claims 1-20 are allowed for the reasons mentioned below. 
Regarding Claims 1 and 10, 
The closest prior art of Lundy, Lindroos, Perski, Kim and Miura, as outlined in the prior action (incorporated herein) show devices that can operate a user interface in response to a touch or pen or both where the screens are displayed differently to account for a smaller input footprint. While Miura shows the user dragging a finger or a pen on a screen causing different screens to be display, Miura does not show when a user writes on a notification displayed on the screen causes a third display to be activated to allow for a first application command to be entered or if the user writes with a pen a different command in a second notification that causes a second different application to open on a fourth screen. While Lundy shows different screens can be activated with touching an indicator, Lundy does not show when the user writes 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on M-f 9-5.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 





/STEVEN B THERIAULT/                 Primary Examiner, Art Unit 2179